        Case 7:19-cv-08931-NSR Document 44 Filed 09/16/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BETH SCHINELLA,
                                                                                 9/16/2021
                              Plaintiff,

       -against-                                               No. 19-cv-8931 (NSR)
                                                               OPINION & ORDER

DR. ADAM SOYER, et al.,

                              Defendants.


NELSON S. ROMÁN, United States District Judge:

       Plaintiff Beth Schinella (“Plaintiff”), commenced this action, pursuant to 42 U.S.C. § 1983

(“Section 1983”) by the filing of her Complaint on September 26, 2019, alleging federal or state

causes of action against Defendants County of Dutchess (“Dutchess County”), George Salem, Jr.

(“Salem Jr.”), and Dr. Adam Soyer (“Soyer”) (collectively, “Defendants”).             (Complaint

(“Compl.”) (ECF No. 2).) As is relevant here, the only cause of action brought against Defendant

Soyer is a claim for tortious interference of contract pursuant to state law. Presently before the

Court is the motion of Defendant Soyer to dismiss the Complaint pursuant to Federal Rules of

Civil Procedure 12(b)(6) and 12(b)(1). (ECF No. 33.) Defendant Soyer filed a memorandum of

law in support of his motion to dismiss. (See “Def’s Mem.” (ECF No. 33).) Plaintiff filed a

memorandum of law in opposition to Soyer’s motion to dismiss. (See “Pl’s Opp.” (ECF No. 34).)

Finally, Defendant Soyer filed a memorandum of law in further support of his motion to dismiss.

(See “Def’s Reply” (ECF No. 35).)

       For the following reasons, Soyer’s motion is GRANTED, and Plaintiff’s Complaint is

dismissed without prejudice as against Soyer pursuant to Fed. R. Civ. P. 12(b)(6).
         Case 7:19-cv-08931-NSR Document 44 Filed 09/16/21 Page 2 of 11




                                         BACKGROUND

       The following facts are derived from the Complaint or matters of which the Court may take

judicial notice, are taken as true, and construed in the light most favorable to pro se Plaintiff for

the purposes of this motion. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Nicosia v.

Amazon.com, Inc., 834 F.3d 220, 230 (2d Cir. 2016).

       Plaintiff was and is a Corrections Sergeant employed by the County of Dutchess. (Compl.

¶ 6.) On February 6, 2011, Plaintiff sustained a slip and fall injury during the course of her

employment and sustained serious and permanent injuries to her right wrist and right shoulder.

(Compl. ¶ 10.) Initially, Defendants Salem Jr. and Dutchess County accepted Plaintiff’s claim for

Workers’ Compensation arising from the slip and fall accident. (Id. ¶ 11.) Plaintiff further alleges

that, after the acceptance of her claim, she “therefore became entitled, as a term and condition of

her employment contract with Defendant, County of Dutchess, to the benefits provided by the

Workers’ Compensation Law of the State of New York.” (Id. ¶ 12.) She does not allege that any

provision of the employment contract gave rise to this obligation, much less identify or describe

such a provision.

       After Plaintiff’s treating physician expressed an opinion that she suffered permanent

injuries, Dutchess County and Salem Jr. hired Defendant Soyer to perform a medical evaluation

and, in or around September 12, 2017, Soyer agreed that Plaintiff suffered permanent injuries

based on his medical examination of her. (Id. ¶¶ 13-18.) As a result of this finding, Plaintiff was

allegedly “entitled . . to a ‘schedule loss of use’ award under the Workers’ Compensation Law of

the State of New York.” (Id. ¶ 19.) Again, Plaintiff does not identify or describe the contractual

provision giving rise to this entitlement and seems to be obliquely alleging that this entitlement

arose from New York’s Workers’ Compensation laws or regulations.



                                                 2
         Case 7:19-cv-08931-NSR Document 44 Filed 09/16/21 Page 3 of 11




       Subsequently, Defendants Salem Jr. and Dutchess County hired private investigators to

follow Plaintiff and record her activities, and the investigators recorded her activities and produced

a report and video recordings associated with their investigation. (Id. ¶¶ 20-21.) Based on the

report, Defendant Soyer revoked his opinion that Plaintiff had suffered permanent injuries and

Defendants Salem Jr. and Dutchess County charged Plaintiff with fraud pursuant to Section 114-

a of the Workers’ Compensation Law. (Id. ¶ 22.) At some point in proceedings connected with

Plaintiff’s Workers’ Compensation claim, Defendant Soyer stated that his change of opinion was

based upon his observation that Plaintiff was lifted and placed a saddle on a horse as depicted in

surveillance video taken by the investigators. (Id. ¶¶ 23, 25.) Plaintiff contends that the video

actually shows a different woman saddling the horse, and that Defendants Salem Jr. and County

of Dutchess became aware of this during a Workers’ Compensation hearing. (Id. ¶ 24.) The

proceeding before the ALJ resulted in a determination in Plaintiff’s favor, she was granted a thirty-

five percent schedule loss of use award for her shoulder, and the fraud charge was denied. (Id. ¶

26.)

       After the determination in Plaintiff’s favor, and despite knowing that Plaintiff did not lift

the saddle, Defendants Salem Jr. and Dutchess County decided to appeal the award and denial of

the fraud charge. (Id. ¶ 27.) To this end, Defendant Soyer issued an addendum to his original

report which added that he watched surveillance videos and observed Plaintiff at a horse farm on

October 5, 2017 speaking on a telephone and riding an all-terrain vehicle (“ATV”). (Id. ¶ 29.)

The addendum further stated that he observed Plaintiff at a horse farm on October 19, 2017

working with the horses, closing a horse gate, and riding an ATV. (Id. ¶ 31.) The addendum also

asserted that Plaintiff was at the horse farm watching a rider in a training area on October 21, 2017,

and that she was riding a horse in a barrel racing competition on October 29, 2017. (Id. ¶¶ 33, 35.)



                                                  3
         Case 7:19-cv-08931-NSR Document 44 Filed 09/16/21 Page 4 of 11




The addendum further stated that Plaintiff was observed on November 1, 2017 carrying a blue pail

filled with horse manure using her right hand and that she dumped the contents of the pail into a

manure pile. (Id. ¶ 38.)

       Relatedly, Soyer testified under oath that he heard Plaintiff’s name announced on the public

address system during the barrel racing competition on October 29, 2017 and that he had witnessed

Plaintiff carrying the manure pail. (Id. ¶¶ 37, 39.) Soyer is alleged to have revoked his initial

opinion about Plaintiff’s permanent injuries with the intention of inducing Dutchess County to

“breach its employment contract with the Plaintiff, by denying to Plaintiff the Workers’

Compensation benefits to which she became entitled, and otherwise subjecting her to potential

disciplinary measures.” (Id. ¶ 51.)

       Plaintiff contends that Defendants Salem Jr. and Dutchess County knew that the contents

of the addendum and Soyer’s testimony were verifiably false and nonetheless determined to

continue their appeal. For example, Defendants Salem Jr. and Dutchess County knew that Plaintiff

was actually working at her post at the Dutchess County Jail on October 5, 2017 and October 19,

2017, and the private investigators did not even claim to have observed Plaintiff at the horse farm

at that time. (Id. ¶¶ 30, 32.) Likewise, Defendants Salem Jr. and Dutchess County knew that

Plaintiff was not observed at the horse farm on October 21, 2017 or October 29, 2017 because the

women observed there on those dates did not look like Plaintiff. (Id. ¶¶ 34, 36.) Relatedly, Salem

Jr. and Dutchess County “knew that . . . Soyer [ ] had lied under oath [about hearing Plaintiff’s

name announced at the barrel racing competition on] October 29, 2017 because . . . the video for

that date had no audio component.” (Id. ¶ 37.) Similarly, Salem Jr. and Dutchess County knew

that Soyer’s testimony that Plaintiff was carrying and dumping manure was false because the

relevant surveillance video shows Plaintiff dragging a manure bucket on a rope rather than lifting



                                                4
             Case 7:19-cv-08931-NSR Document 44 Filed 09/16/21 Page 5 of 11




  it above the ground. (Id. ¶ 39.) Plaintiff alleges that pursuing the appeal despite knowing that the

  evidentiary basis for the appeal was falsified constituted a “breach of [Defendant Dutchess

  County’s] employment contract with Plaintiff by not paying the schedule loss of use award and by

  continuing the fraud prosecution.” (Id. ¶ 52.) It is also alleged that this breach would not have

     occurred “had it not been for Defendant, Dr. Adam Soyer’s misconduct.” (Id. ¶ 53.)

            Though the present status of the appeal is not established, as of the filing of the Complaint

     on August 6, 2019, Plaintiff claimed to be harmed by the continuation of the appeal and fraud

  claim including because she has been deprived access to the monetary award granted by the ALJ

  (net value $99,030.96) and had to borrow money and miss mortgage payments in order to pay for

  her son’s college tuition. (Id. ¶¶ 41-54.)

            In connection with the above-described conduct, Plaintiff brought a Section 1983 claim

     against Defendants Salem Jr. and Dutchess County premised upon their alleged violation of her

     due process rights through seeking an appeal of her Workers’ Compensation award. (Id. ¶¶ 55-

     59.) She also asserts several other causes of action against those Defendants, including a Section

     1983 claim premised upon their malicious civil prosecution of Plaintiff. (Id. ¶¶ 62-64.)

            As is relevant here, the only cause of action asserted against Defendant Soyer is a state law

  claim for tortious interference of contract. In support of that claim, Plaintiff alleges that Soyer

  “intentionally interfered with Plaintiff’s contract of employment by providing false testimony” and

  that he provided “false testimony for the purpose of depriving Plaintiff of the Workers’

  Compensation benefits to which she was entitled.” (Id. ¶¶ 68-69.)

                                          LEGAL STANDARD

I.      Fed. R. Civ. P. 12(b)(6)

            On a motion under Federal Rule of Civil Procedure 12(b)(6), dismissal is proper unless the

  complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is

                                                     5
            Case 7:19-cv-08931-NSR Document 44 Filed 09/16/21 Page 6 of 11




  plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

  570 (2007)). When there are well-pleaded factual allegations in the complaint, “a court should

  assume their veracity and then determine whether they plausibly give rise to an entitlement to

  relief.” Id. at 679. The critical inquiry is whether the plaintiff has pled sufficient facts to nudge

  the claims “across the line from conceivable to plausible.” Twombly, 550 U.S. at 555. A motion

  to dismiss will be denied where the allegations “allow[] the court to draw the reasonable inference

  that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

II.   Fed. R. Civ. P. 12(b)(1)

          A claim is subject to dismissal under Rule 12(b)(1) if the court lacks subject matter

   jurisdiction to adjudicate it pursuant to statute or constitutional authority. See Fed. R. Civ. P.

   12(b)(1); Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). In resolving a motion to

   dismiss for lack of subject matter jurisdiction, a district court may refer to evidence outside the

   pleadings. See Kamen v. American Tel. & Tel. Co., 791 F.2d 1006, 1011 (2d Cir. 1986). Plaintiff

  bears the burden of proving by a preponderance of the evidence that the court has subject matter

  jurisdiction of the claim asserted. Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 507

   (2d Cir. 1994).

                                             DISCUSSION

          Plaintiff’s sole cause of action against Soyer is a state law claim for tortious interference

  of contract. Defendant Soyer argues that the claim must be dismissed for lack of subject matter

  and for failure to state a plausible tortious interference with contract claim. The Court concludes

  that it does have supplemental jurisdiction over the tortious interference with contract claim but

  that Plaintiff has failed to plausibly allege a tortious interference claim.




                                                     6
              Case 7:19-cv-08931-NSR Document 44 Filed 09/16/21 Page 7 of 11




I.       Supplemental Jurisdiction

             Defendant Soyer moves to dismiss the Complaint on the grounds that the court does not

  have subject matter jurisdiction because the sole cause of action alleged against Soyer is a state

  law claim for tortious interference with contract. (Def’s Mem. at 2-3.) Plaintiff responds that

  jurisdiction is predicated upon supplemental jurisdiction as she has asserted federal claims against

  Soyer’s co-defendants and those claims along with the state law claim against Soyer arise out of a

  common nucleus of operative fact. (Pl’s Opp. at 5-8.) The Court agrees with Plaintiff.

             “In any civil action of which the district courts have original jurisdiction, the district courts

  shall have supplemental jurisdiction over all other claims that are so related to claims in the action

  within such original jurisdiction that they form part of the same case or controversy under Article

  III of the United States Constitution.” 28 U.S.C. § 1367(a). Supplemental jurisdiction (formerly

  referred to as pendent jurisdiction) is the authority of a federal court to exercise jurisdiction over

  a nonfederal claim between parties litigating other matters properly before the court, or the addition

  of an independent party when the claim against that party arises out of the same common nucleus

  of operative facts as the claims against the other named parties. Exxon Mobil Corp. v. Allapattah

  Servs., Inc., 545 U.S. 546 (2005); Finley v. United States, 490 U.S. 545, 548-49 (1989) (citing

     United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966)). The Court in United Mine Workers

     of Am. held that “[Supplemental] jurisdiction, in the sense of judicial power, exists whenever there

     is a claim ‘arising under [the] Constitution, the Laws of the United States . . . ,’ and the relationship

     between that claim and the state claim permits the conclusion that the entire action before the court

     comprises but one constitutional ‘case.’” 383 U.S. at 725. The requisite relationship exists when

     the federal and nonfederal claims “derive from a common nucleus of operative fact” and are such

     that a plaintiff “would ordinarily be expected to try them in one judicial proceeding.” Finley, 490

     U.S. at 548-49.
                                                        7
            Case 7:19-cv-08931-NSR Document 44 Filed 09/16/21 Page 8 of 11




          “The district court may decline to exercise supplemental jurisdiction over a claim under

   subsection (a) if the district court has dismissed all claims over which it has original jurisdiction.”

  Id. § 1367(c)(3). “In the usual case in which all federal-law claims are eliminated before trial, the

   balance of factors to be considered under the pendent jurisdiction doctrine—judicial economy,

   convenience, fairness, and comity—will point toward declining to exercise jurisdiction over the

   remaining state-law claims.” Dilaura v. Power Auth. of N.Y., 982 F.2d 73, 80 (2d Cir. 1992).

          Plaintiff’s state law tortious interference claim is factually intertwined with her federal

   claims arising under Section 1983. Both are predicated upon the appeal of Plaintiff’s Workers’

   Compensation Benefits award taken by Salem Jr. and Dutchess County through the assistance of

   Defendant Soyer. With respect to the Section 1983 claims, Plaintiff alleges that Salem Jr. and

   Dutchess County violated her due process rights by pursuing the appeal of the ALJ decision and

   relying upon the false testimony of Defendant Soyer in support of that appeal. With respect to the

   tortious interference claim, Plaintiff alleges that Defendant Soyer tortiously interfered with her

   employment contract by falsely testifying in support of the appeal and thus induced a breach of

   contract. While the second claim is inadequately pled (as discussed below) it is nonetheless

   predicated upon a common nucleus of operative facts as the federal claims asserted against Salem

   Jr. and Dutchess County. Relatedly, the federal claims against Salem Jr. and Dutchess County

   remain pending and accordingly other considerations in favor of dismissing claims under § 1367

   are not applicable.

          Accordingly, Soyer’s motion to dismiss pursuant to Rule 12(b)(1) is DENIED.

II.   Tortious Interference with Contract Claim

          Under New York law, a plaintiff must plead the following elements to establish a tortious

   interference claim: (1) the existence of a valid contract, (2) defendant’s procurement of a third

   party’s breach of that contract without justification, and (3) damages to plaintiff resulting
                                                     8
            Case 7:19-cv-08931-NSR Document 44 Filed 09/16/21 Page 9 of 11




therefrom. Am. Para Prof’l Sys., Inc. v. LabOne, Inc., 175 F. Supp. 2d 450, 457 (E.D.N.Y. 2001)

(citing Lama Holding Co. v. Smith Barney, Inc., 88 N.Y.2d 413, 424 (1996)). Plaintiff’s claim

fails under the first element.

        With respect to the first element—i.e., the existence of a valid contract—courts, including

(quite recently) this one, 1 have dismissed tortious interference claims for failure to adequately

plead the terms of the allegedly interfered-with contract. See, e.g., Tyler Fire Equip., LLC v.

Oshkosk Corp., No. 14-CV-6513-CJS, 2015 WL 3756372, at *11 (W.D.N.Y. June 16, 2015) (“The

case law is clear; more is required. Although the first amended complaint does allege the existence

of ‘binding contracts’ with the named fire companies and vendor, it does not identify or describe

the provisions of the contracts with which Defendants allegedly tortiously interfered.”); Bose v.

Interclick, Inc., No. 10–CV–9183, 2011 WL 4343517, at *10–11 (S.D.N.Y. Aug. 17, 2011)

(dismissing tortious interference with contract claim where plaintiff claimed generally that it had

contracts with various parties, but did not give “facts regarding the terms of the contracts or the

specific parties to the contracts”); Ho Myung Moolsan Co. v. Manitou Mineral Water, Inc., 665

F.Supp.2d 239, 255 (S.D.N.Y. 2009) (denying leave to amend tortious interference with contract

claim that had been dismissed, because plaintiffs alleged only that “defendants interfered with their

customer contracts,” but did not “specify a single customer contract with which defendants

interfered”); Berman v. Sugo LLC, 580 F.Supp.2d 191, 208 (S.D.N.Y. 2008) (dismissing claim

that simply alleged that a contractual relationship with a third party existed, but set forth no facts

to allege the type of contract, whether it was nonexclusive, and whether it was valid); Wolff v. Rare

Medium, Inc., 210 F.Supp.2d 490, 499 (S.D.N.Y.2002) (dismissing tortious interference claim


        1
          See Langella v. Mahopac Cent. Sch. Dist., No. 18-CV-10023 (NSR), 2020 WL
2836760, at *18 (S.D.N.Y. May 31, 2020) (dismissing tortious interference claim where
“[p]laintiff has failed to allege, among other things . . . the terms of the alleged contract[.]”).

                                                   9
        Case 7:19-cv-08931-NSR Document 44 Filed 09/16/21 Page 10 of 11




where “the Amended Complaint fails to identify the exact terms breached as a result of

[defendant’s] acts.”), aff’d, 65 F. App’x 736 (2d Cir. 2003).

       Here, Plaintiff vaguely alleged that Soyer tortiously interfered with her employment

contract with Dutchess County. However, Plaintiff has not attached the operative contract to the

Complaint, quoted any provision contained in the operative contract, nor even loosely paraphrased

any provision contained therein. Instead, she suggests that, by operation of law resulting from

Dutchess County’s initial acceptance of her Workers’ Compensation claim, she became entitled to

certain benefits and that this entitlement was disrupted by Soyer’s role in providing (false)

evidence as a basis for appealing an ALJ award. This is insufficient for the simple reason that

nowhere in the Complaint does Plaintiff allege what provision of her employment contract was

breached as a result of Soyer’s conduct.

       Plaintiff’s arguments in opposition suggest that there is no contractual provision that Soyer

tortiously interfered as she suggests that Dutchess County’s pursuit of an appeal may actually give

rise to a breach of implied covenant claim rather than a breach of contract claim. For example,

Plaintiff asserts that “[t]he breach . . . is in the nature of a breach of covenant of good-faith and

fair dealing which New York law implies in every contract[.]” (Pl’s Opp. at 13.) The Court is not

aware of any cause of action for tortious interference with the implied covenant of good faith and

fair dealing. In any event, Plaintiff did not assert any breach of the implied covenant of good faith

and fair dealing in her Complaint, and accordingly such a hypothetical claim is not properly before

the Court.

       As Plaintiff has failed to adequately identify or describe the provisions of the employment

agreement that Soyer allegedly tortiously interfered, she has failed to plausibly allege a tortious

interference claim. Soyer’s motion to dismiss pursuant to Rule 12(b)(6) is GRANTED. Plaintiff’s



                                                 10
        Case 7:19-cv-08931-NSR Document 44 Filed 09/16/21 Page 11 of 11




tortious interference claim against Soyer is dismissed without prejudice. Even though Plaintiff’s

own allegations and admissions suggest that no contractual provision exists that can form the basis

of a tortious interference claim, the Court nonetheless considers it provident to afford Plaintiff an

opportunity to amend her Complaint as this deficiency can be easily corrected to the extent there

was a provision in the employment agreement with which Soyer allegedly tortiously interfered.

                                         CONCLUSION

       For the foregoing reasons, Defendant Soyer’s motion to dismiss is GRANTED. Plaintiff’s

claims against Defendant Soyer are dismissed without prejudice and Plaintiff is granted leave to

replead. Plaintiff may file an Amended Complaint consistent with this Opinion on or before

October 18, 2021. Failure to file an Amended Complaint within the time allowed, and without

good cause to excuse such failure, will result in dismissal of Plaintiff’s Complaint as against

Defendant Soyer with prejudice.

       The Clerk of the Court is respectfully directed to terminate Defendant Soyer’s Motion to

Dismiss at ECF No. 33.



Dated: September 16, 2021                                     SO ORDERED:
       White Plains, New York

                                                 ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge




                                                 11
